 Case 8:20-cv-00043-SB-ADS Document 166-11 Filed 03/05/21 Page 1 of 2 Page ID
                                  #:2186




Ramírez-Velázquez Declaration - Exhibit 3
   Case 8:20-cv-00043-SB-ADS Document 166-11 Filed 03/05/21 Page 2 of 2 Page ID
                                    #:2187

Exhibit 3. Review of additional sample of forbearance requests
Note: Customer ID, Company, and Enrollment Date information taken from Consumer List (CFPB‐EM‐0123127).
Forbearance start and end dates taken from forbearance requests in the Debt Pay Production.

Customer ID     Company                           Enrolled Date Forbearance start Forbearance end
DPC‐56963308    Certified Doc Prep Services LP          4/4/2016         4/4/2016          7/3/2016
DPC‐59022061    Certified Doc Prep Services LP         4/11/2016            Apr‐16            Jul‐16
DPC‐60046768    Certified Doc Prep Services LP         4/20/2016            Apr‐16            Jul‐16
DPC‐60730636    Certified Doc Prep Services LP         4/25/2016            Apr‐16            Jul‐16
DPC‐54765087    Certified Doc Prep Services LP         4/29/2016            Apr‐16            Jul‐16
DPC‐61407145    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐61297198    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐60595450    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59982775    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59966644    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59964910    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59881132    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59813077    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐59808619    Certified Doc Prep Services LP          5/2/2016           May‐16             Jul‐16
DPC‐62360083    Certified Doc Prep Services LP          5/3/2016         5/3/2016          8/1/2016
DPC‐63064149    Certified Doc Prep Services LP         5/10/2016        5/10/2016          8/8/2016
DPC‐53066730    Certified Doc Prep Services LP         5/16/2016        5/16/2016         8/14/2016
DPC‐63510872    Certified Doc Prep Services LP         5/20/2016        5/20/2016         8/18/2016
DPC‐64426880    Certified Doc Prep Services LP         5/25/2016        5/25/2016         8/23/2016
DPC‐49593047    Certified Doc Prep Services LP         5/31/2016        5/31/2016         8/29/2016
DPC‐56821357    Certified Document Center               4/4/2016         4/4/2016          7/3/2016
DPC‐59154079    Certified Document Center              4/12/2016            Apr‐16            Jul‐16
DPC‐60363802    Certified Document Center              4/20/2016            Apr‐16            Jul‐16
DPC‐61151128    Certified Document Center              4/27/2016            Apr‐16            Jul‐16
DPC‐61570381    Certified Document Center              4/30/2016            Apr‐16            Jul‐16
DPC‐61500736    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐61386508    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐61372726    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐60776593    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐60772129    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐60755467    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐59871481    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐59842972    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐59798071    Certified Document Center               5/2/2016           May‐16             Jul‐16
DPC‐62257753    Certified Document Center               5/3/2016         5/3/2016          8/1/2016
DPC‐63065931    Certified Document Center              5/10/2016        5/10/2016          8/8/2016
DPC‐63580787    Certified Document Center              5/16/2016        5/16/2016         8/14/2016
DPC‐63560561    Certified Document Center              5/20/2016        5/20/2016         8/18/2016
DPC‐64662122    Certified Document Center              5/25/2016        5/25/2016         8/23/2016
DPC‐48849909    Certified Document Center              5/31/2016        5/31/2016         8/29/2016
